EDMUNDS, Justice.
In this case we consider whether the trial court lacked jurisdiction to enter a review order when the juvenile petition that initiated the case was not verified as mandated by N.C.G.S. § 7B-403(a). Because we hold that the district court could not exercise subject matter jurisdiction here in the absence of the verification, we conclude that the trial court’s order was void ab initio. Accordingly, we affirm the decision of the Court of Appeals vacating the custody review order and dismissing the case.
*589On 22 August 2003, petitioner Wilkes County Department of Social Services (WCDSS) filed a juvenile petition alleging that respondent-mother’s daughter, T.R.P., was a neglected juvenile. When the petition was filed, T.R.P. had been living for approximately four months with her maternal aunt, with whom respondent had placed her. The petition alleged- that respondent and her boyfriend were manufacturing methamphetamine in respondent’s home and that respondent had not cooperated with WCDSS in establishing a safety plan for her children.1 Although the juvenile petition setting forth these allegations was notarized, it was neither signed nor verified by the Director of WCDSS or any authorized representative thereof.
In an order signed 6 November 2003, the trial court granted temporary legal and physical custody of T.R.P. and her siblings to WCDSS. After several hearings, the trial court on 15 March 2004 signed an-order adjudicating T.R.P. and her siblings as neglected and continuing custody of the children with WCDSS. On 24 May 2004, the trial court held a custody review hearing as required by N.C.G.S. § 7B-906(a). The trial court’s resulting order, announced in open court and later filed on 16 June 2004, continued legal custody of T.R.P. with WCDSS and, although the trial court found respondent had “been cooperative with [WCDSS] since the initial adjudication,” placed T.R.P. in her father’s physical custody when school began, provided he met several specified conditions.
On 3 June 2004, respondent gave written notice of appeal of the custody review order to the Court of Appeals. In her brief to that court, respondent contended for the first time that the trial court lacked jurisdiction to enter the challenged review order because the juvenile petition was not verified as required by law. In a divided opinion, the Court of Appeals vacated the custody review order and dismissed the case, holding that the trial court lacked subject matter jurisdiction over the action. In re T.R.P., 173 N.C. App. 541, 619 S.E.2d 525 (2005).
On 8 November 2005, petitioner filed notice of appeal with this Court based on the dissenting opinion in the Court of Appeals. Petitioner contends that because respondent failed to challenge the trial court’s subject matter jurisdiction before appealing the custody review order, she is barred from presenting that issue in the instant appeal. Petitioner also argues that under N.C.G.S. § 7B-906, the trial *590court had jurisdiction to conduct a review hearing that was independent of its jurisdiction to hear the original juvenile petition.
Jurisdiction is “[t]he legal power and authority of a court to make a decision that binds the parties to any matter properly brought before it.” Black’s Law Dictionary 856 (7th ed. 1999) (defining “judicial jurisdiction”). A court must have personal jurisdiction over the parties to “bring [them] into its adjudicative process.” Id. at 857. More importantly for our purposes, the court must also have subject matter jurisdiction, or “|j]urisdiction over the nature of the case and the type of relief sought,” in order to decide a case. Id.; see also Boyles v. Boyles, 308 N.C. 488, 491, 302 S.E.2d 790, 793 (1983) (noting that subject matter jurisdiction is “the power to pass on the merits of the case”); 6A Strong’s North Carolina Index 4th: Courts § 7 (2000) (discussing generally subject matter jurisdiction). “A universal principle as old as the law is that the proceedings of a court without jurisdiction of the subject matter are a nullity.” Burgess v. Gibbs, 262 N.C. 462, 465, 137 S.E.2d 806, 808 (1964). Subject matter jurisdiction is the indispensable foundation upon which valid judicial decisions rest, and in its absence a court has no power to act:
A judgment is void, when there is a want of jurisdiction by the court over the subject matter ....
“A void judgment is in legal effect no judgment. No rights are acquired or divested by it. It neither binds nor bars any one, and all proceedings founded upon it are worthless.”
Hart v. Thomasville Motors, Inc., 244 N.C. 84, 90, 92 S.E.2d 673, 678 (1956) (quoting Stafford v. Gallops, 123 N.C. 43, 44, 123 N.C. 19, 21-22, 31 S.E. 265, 266 (1898)).
Our General Assembly “within constitutional limitations, can fix and circumscribe the jurisdiction of the courts of this State.” Bullington v. Angel, 220 N.C. 18, 20,16 S.E.2d 411, 412 (1941). “Where jurisdiction is statutory and the Legislature requires the Court to exercise its jurisdiction in a certain manner, to follow a certain procedure, or otherwise subjects the Court to certain limitations, an act of the Court beyond these limits is in excess of its jurisdiction.” Eudy v. Eudy, 288 N.C. 71, 75, 215 S.E.2d 782, 785 (1975), overruled on other grounds by Quick v. Quick, 305 N.C. 446, 290 S.E.2d 653 (1982). Thus, for certain causes of action created by statute, the requirement that pleadings be signed and verified “is not a matter of form, but substance, and a defect therein is jurisdictional.” Martin v. Martin, 130 N.C. 19, 20, 130 N.C. 27, 28, 40 S.E. 822, 822 (1902) (discussing an *591unverified amendment to a complaint in a divorce action). In such cases, the filing “is not complete or operative” until certified. Alford v. McCormac, 90 N.C. 151, 152-53 (1884); see In re Green, 67 N.C. App. 501, 504, 313 S.E.2d 193, 195 (1984) (“[T]he failure of the petitioner to sign and verify the petition before an official authorized to administer oaths render[s] the petition fatally deficient and inoperative to invoke the jurisdiction of the court over the subject matter.”).
Abuse, neglect, and dependency actions are statutory in nature and are governed by Chapter 7B of the North Carolina General Statutes (the Juvenile Code). Such actions are typically initiated when the local department of social services (DSS) files a petition making appropriate allegations. See N.C.G.S. § 7B-405 (2005) (“An action is commenced by the filing of a petition . . . .”); see also id. § 7B-401 (2005) (“The pleading in an abuse, neglect, or dependency action is the petition.”). The Juvenile Code sets out the specific requirements for a valid juvenile petition: “[T]he petition shall be drawn by the [DSS] director, verified before an official authorized to administer oaths, and filed by the clerk, recording the date of filing.” Id. § 7B-403(a) (2005).
Although petitioner and the dissenters argue that requiring a verification to invoke the trial court’s subject matter jurisdiction elevates form over substance, verification of a juvenile petition is no mere ministerial or procedural act. The dissent cites Alford v. Shaw, a stockholder derivative suit, for the proposition that a failure to verify a complaint is not a jurisdictional defect. Alford v. Shaw, 327 N.C. 526, 398 S.E.2d 445 (1990). However, a shareholder derivative suit “appears to be the only situation where a specific requirement that the pleadings be verified is not considered jurisdictional in nature.” State v. Moraitis, 141 N.C. App. 538, 541, 540 S.E.2d 756, 758 (2000) (quoting In re Triscari Children, 109 N.C. App. 285, 288, 426 S.E.2d 435, 437 (1993)). In contrast, a review of the Juvenile Code reveals that, unlike the routine clerical information that must be included in a petition pursuant to N.C.G.S. § 7B-402, verification of the petition in an abuse, neglect, or dependency action as required by N.C.G.S. § 7B-403 is a vital link in the chain of proceedings carefully designed to protect children at risk on one hand while avoiding undue interference with family rights on the other.
A juvenile abuse, neglect, or dependency action under Chapter 7B may be based on an anonymous report, see, e.g., In re Stumbo, 357 N.C. 279, 280, 582 S.E.2d 255, 256 (2003), and, however based, frequently results in DSS’ immediate interference with a respondent’s *592constitutionally-protected right to parent his or her children. See In re R.T.W., 359 N.C. 539, 543, 614 S.E.2d 489, 491 (2005) (“Parents have a fundamental right to the custody, care, and control of their children.”), superseded by statute on other grounds, Act of Aug. 23, 2005, ch. 398, sec. 12, N.C. Sess. Laws 1455, 1460-61; Owenby v. Young, 357 N.C. 142, 144, 579 S.E.2d 264, 266 (2003) (“[T]he ‘Due Process Clause . . . protects the fundamental right of parents to make decisions concerning the care, custody, and control of their children.’ This parental liberty interest ‘is perhaps the oldest of the fundamental liberty interests’ . . . .” (quoting Troccel v. Granville, 530 U.S. 57, 65-66, 147 L. Ed. 2d 49, 56-57 (2000) (plurality))). Accordingly, the relevant statutes require a prompt and thorough assessment of any report of abuse, neglect, or dependency. See, e.g., N.C.G.S. § 7B-302(a) (2005). The gravity of a decision to proceed and the potential consequences of filing a petition are acknowledged in the official manual of the North Carolina Division of Social Services:
Determining whether a child is abused, neglected, or dependent requires careful assessment of all information .... The case decision-making process involves, at a minimum, the worker and supervisor or supervisor’s designee or staffing team. A broader team approach to decision-making .... allows for shared liability and responsibility. Making a decision to substantiate or not can have far-reaching implications for children and families, and it is not a decision that can be taken lightly. . . .
The names of those individuals participating in making the case decision should be documented as well as the basis for the case decision.
. . . Extensive delay in making a case decision can be seen as an unwarranted intrusion in a family and sometimes increases risk for children.
Div. of Soc. Servs., N.C. Dep’t of Health & Human Servs., Family Services Manual § 1408, at 36 (Jan. 18, 2002), available at http://info.dhhs.state.nc.us/olm/manuals/dss/csm-60/man/CS1408.pdf. Therefore, given the magnitude of the interests at stake in juvenile cases and the potentially devastating consequences of any errors, the General Assembly’s requirement of a verified petition is a reasonable method of assuring that our courts exercise their power only when an identifiable government actor “vouches” for the validity of the allegations in such a freighted action.
*593Petitioner nevertheless argues that, even in the absence of a verified petition, the trial court had subject matter jurisdiction over the instant proceeding pursuant to section 7B-906, which authorizes a review hearing within ninety days and again within six months “[i]n any case where custody is removed from a parent, guardian, custodian, or caretaker.” N.C.G.S. § 7B-906(a) (2005). This statute further states that “[t]he director of social services shall make a timely request to the clerk to calendar each review .... The clerk shall give 15 days’ notice of the review and its purpose to the parent. . . .” Id.
Petitioner’s argument fails to recognize the integrated nature of the statutes constituting the Juvenile Code. Not only did the General Assembly provide that a properly verified juvenile petition would invoke the jurisdiction of the trial court, it further provided that jurisdiction would extend through all subsequent stages of the action. See N.C.G.S. § 7B-201(a) (2005) (“[Jurisdiction shall continue until terminated by order of the court or until the juvenile reaches the age of 18 years or is otherwise emancipated . . . .”). Chapter 7B sets out a sequential process for abuse, neglect, or dependency cases, wherein each required action or event must occur within a prescribed amount of time after the preceding stage in the case. For example, “[t]he adjudicatory hearing shall be held ... no later than 60 days from the filing of the petition,” id. § 7B-801(c) (2005), and “[t]he dispositional hearing shall take place immediately following the adjudicatory hearing,” id. § 7B-901 (2005). Similarly, a custody review hearing under section 7B-906 “shall [be] conducted] .. . within 90 days from the date of the dispositional hearing,” id. § 7B-906(a), and the resulting “order must be reduced to writing, signed, and entered within 30 days of the completion of the hearing,” id. § 7B-906(d) (2005). Thus, a custody review hearing is mandatory only after a dispositional hearing, which, in turn, must be preceded by the filing of a petition and an adjudication.
Because the provisions in Chapter 7B establish one continuous . juvenile case with several interrelated stages, not a series of discrete proceedings, we are unpersuaded by petitioner’s assertion that the trial court had subject matter jurisdiction over the custody review hearing regardless of whether the original petition invoked the court’s jurisdiction over the juvenile proceeding. A trial court’s subject matter jurisdiction over all stages of a juvenile case is established when the action is initiated with the filing of a properly verified petition.
Petitioner and the dissenters further contend that allowing a litigant to raise a jurisdictional challenge in a juvenile action long after *594the proceeding is commenced could disrupt an established program of placement. We must acknowledge that such a strategy is possible in any case where a court lacks subject matter jurisdiction. Nevertheless, we believe the unambiguous statutory language mandates our holding. Faced with similar language pertaining to divorce proceedings, see N.C.G.S. § 50-8 (2005) (“In all actions for divorce the complaint shall be verified in accordance with the provisions of Rule 11 of the Rules of Civil Procedure and G.S. 1-148.”), we have held that the trial court did not have jurisdiction in the absence of a verified complaint, Hodges v. Hodges, 226 N.C. 570, 571, 39 S.E.2d 596, 597 (1946). Moreover, while this Court has not previously addressed the jurisdictional effect of verification of a juvenile petition, for more than twenty years our Court of Appeals has consistently held that subject matter jurisdiction over juvenile actions is contingent upon verification of the petition. See In re Triscari Children, 109 N.C. App. 285, 426 S.E.2d 435 (vacating a termination of parental rights order for lack of subject matter jurisdiction because the petition was not verified); In re Green, 67 N.C. App. 501, 313 S.E.2d 193 (vacating and dismissing a juvenile abuse and neglect case for want of subject matter jurisdiction because the DSS representative failed to verify the petition).
When the General Assembly recodified and amended the Juvenile Code in 1998, it chose not to modify the mandatory language relating to verification of the juvenile petition. See Act- of Oct. 22, 1998, ch. 202, sec. 6, 1998 N.C. Sess. Laws 695, 742-869; Act of Oct. 27, 1998, ch. 229, secs. 18-28, 1998 N.C. Sess. Laws 1543, 1573-93; see also Act of July 21, 1999, ch. 456, sec. 60, 1999 N.C. Sess. Laws 1865, 1892. “The legislature’s inactivity in the face of the [judiciary’s] repeated pronouncements [on this issue] can only be interpreted as acquiescence by, and implicit approval from, that body.” Rowan Cty. Bd. of Edue. v. U.S. Gypsum Co., 332 N.C. 1, 9, 418 S.E.2d 648, 654 (1992); see also State v. Jones, 358 N.C. 473, 484, 598 S.E.2d 125, 132 (2004) (“We presume, as we must, that the General Assembly had full knowledge of the judiciary’s long-standing practice. Yet, during the course of multiple clarifying amendments ... at no time did the General Assembly amend [the relevant] section ....”). As a result, we are satisfied that we have interpreted correctly the intent of the General Assembly when it imposed a verification requirement in the Juvenile Code. See Wells v. Consol. Jud’l Ret. Sys. of N.C., 354 N.C. 313, 319, 553 S.E.2d 877, 881 (2001) (“The legislature is presumed to act with full knowledge of prior and existing law. When the legislature chooses not to *595amend a statutory provision that has been interpreted in a specific way, we assume it is satisfied with the administrative interpretation.” (citation omitted)).
We now turn to petitioner’s contention that respondent waived any jurisdictional challenge by submitting to the original adjudicatory and dispositional order of the trial court and thus should not be permitted to challenge the trial court’s subject matter jurisdiction in the instant appeal. We disagree. “Jurisdiction rests upon the law and the law alone. It is never dependent upon the conduct of the parties.” Feldman v. Feldman, 236 N.C. 731, 734, 73 S.E.2d 865, 867 (1953). Subject matter jurisdiction “ ‘cannot be conferred upon a court by consent, waiver or estoppel, and therefore failure to . . . object to the jurisdiction is immaterial.’ ” In re Sauls, 270 N.C. 180, 187, 154 S.E.2d 327, 333 (1967) (quoting 1 Strong’s North Carolina Index: Courts § 2, at 645-46 (1957) (footnotes omitted)); see also Anderson v. Atkinson, 235 N.C. 300, 301, 69 S.E.2d 603, 604 (1952) (“A defect in jurisdiction over the subject matter cannot be cured by waiver, consent, amendment, or otherwise.”); Reid v. Reid, 199 N.C. 740, 743, 155 S.E. 719, 720 (1930) (“Jurisdiction, withheld by law, may not be conferred on a court, as such, by waiver or consent of the parties.”).
Because litigants cannot consent to jurisdiction not authorized by law, they may challenge “jurisdiction over the subject matter ... at any stage of the proceedings, even after judgment.” Pulley v. Pulley, 255 N.C. 423, 429, 121 S.E.2d 876, 880 (1961), appeal dismissed and cert. denied, 371 U.S. 22, 9 L. Ed. 2d 96 (1962); see also State ex rel. Hanson v. Yandle, 235 N.C. 532, 535, 70 S.E.2d 565, 568 (1952) (“A lack of jurisdiction or power in the court entering a judgment always avoids the judgment, and a void judgment may be attacked whenever and wherever it is asserted . . . .” (citations omitted)). Arguments regarding subject matter jurisdiction may even be raised for the first time before this Court. See Wood v. Guilford Cty., 355 N.C. 161, 164, 558 S.E.2d 490, 493 (2002); Askew v. Leonard Tire Co., 264 N.C. 168, 171, 141 S.E.2d 280, 282 (1965).
Petitioner nevertheless asserts that respondent “consented, at least implicitly” to subject matter jurisdiction by “acquiesc[ing] in the actions of the [trial c]ourt.” According to petitioner, because respondent “had prior opportunities to raise the issue [of jurisdiction], but didn’t,” she “should [be] prevented] . . . from now being able to challenge the [c]ourt’s authority.” However, we have never found that a party can waive the fundamental requirement that a court have subject matter jurisdiction.
*596Although petitioner cites Pulley v. Pulley, that case does not support its position. In Pulley, the defendant-husband in a divorce action confessed judgment for payment of alimony. 255 N.C. at 425-26, 121 S.E.2d at 877-78. Several years later, the defendant claimed that his confession of judgment was void. Id. at 427, 121 S.E.2d at 878-79. We reaffirmed that “[a]ri| absolute want of jurisdiction over the subject matter may be taken advantage of at any stage of the proceedings, even after judgment,” id. at 429, 121 S.E.2d at 880, then found that “the superior court. .. had jurisdiction over the subject matter of the proceeding here, the payment of alimony,” id. at 430, 121 S.E.2d at 881. We then considered whether defendant was estopped2 from making challenges on other grounds. Id. at 431-32,121 S.E.2d at 882. Thus, Pulley does not stand for the proposition that a party may be estopped to argue that a court lacked subject matter jurisdiction. Cf. Stroupe v. Stroupe, 301 N.C. 656, 659-62, 273 S.E.2d 434, 436-38 (1981) (holding that a judgment entered by a court that “was utterly without jurisdiction to proceed” did not constitute a “mere informality” but was instead void, even when the parties “fail[ed] to object in apt time and . . . acquiesc[ed] in the judgment so rendered”).
Petitioner also cites Sloop v. Friberg, 70 N.C. App. 690, 320 S.E.2d 921 (1984), and Ward v. Ward, 116 N.C. App. 643, 448 S.E.2d 862 (1994), as persuasive authority for its argument that respondent waived her right to challenge subject matter jurisdiction. Neither opinion is binding on this Court, of course, and each fails upon close reading to support petitioner’s claim.
In Sloop, after a mother of three children died in 1978, the children’s custody was awarded to the deceased mother’s sister and her husband in 1980. 70 N.C. App. at 692, 320 S.E.2d at 923. Two years later, when the custodians petitioned for payment of overdue child support owed by the father, the father responded by petitioning for custody of the children. Id. The trial court ordered that custody remain with the mother’s family and that the father pay support. Id. On appeal, the father argued that the trial court lacked subject matter jurisdiction in 1980 when it entered its original custody order. Id. Although the Court of Appeals discussed the father’s acquiescence in the original judgment, it held that the trial court in 1980 properly exercised subject matter jurisdiction in accordance with the statutory prerequisites. 70 N.C. App. at 693, 320 S.E.2d at 923.
*597In Ward, the plaintiff challenged for the first time on appeal the trial court’s jurisdiction to enter orders involving equitable distribution and alimony. 116 N.C. App. at 645, 448 S.E.2d at 863. The Court of Appeals noted that the plaintiff withdrew or failed to perfect his initial appeals from both orders and for several years “accepted the benefits of [the equitable distribution] judgment.” Id. at 645, 448 S.E.2d at 864. Although the Court of Appeals concluded that the plaintiff “failed to preserve his objection” to the entry of both orders, id., it went on to determine that the trial court had subject matter jurisdiction and that both orders were valid, 116 N.C. App. at 645-47, 448 S.E.2d at 864-65. Thus, we conclude that in both Sloop and Ward, the Court of Appeals’ discussion of acquiescence is dicta that is not necessary to the resolution of either case.
In its final argument, petitioner suggests that T.R.P.’s welfare would be jeopardized by vacating the district court’s order. We do not discount this concern, but believe that it is speculative and can be resolved by the trial court and the parties. While no statute we have found addresses the situation at bar, the absence of jurisdiction ab initio logically implies that the matter reverts to the status quo ante. See, e.g., N.C.G.S. § 7B-201(b) (2005) (stating that when jurisdiction of a juvenile court terminates, “[t]he legal status of the juvenile and the custodial rights of the parties shall revert to the status they were before the juvenile petition was filed”). Although a social history included in the record indicates that T.R.P. had been placed by her mother with an aunt prior to the filing of the petition in this case, the record is unclear as to T.R.P.’s legal custody at the time the instant petition was filed. Accordingly, we remand this matter to the Court of Appeals for further remand to the trial court for determination of the status quo ante.
However, because dismissal of this case has no res judicata effect, and recognizing that the circumstances affecting the best interest of T.R.P. may well have changed while this case has been in litigation, we note that any party, including WCDSS, can file a new petition in this matter. Cf. Boyd v. Boyd, 61 N.C. App. 334, 336, 300 S.E.2d 569, 571 (1983) (affirming the trial court’s dismissal of the plaintiff’s divorce action because the complaint was not properly verified, but noting that nothing prevented plaintiff from refiling the action). Unless such a new action is brought, T.R.P. shall remain in the care of her current custodian during the pendency of the hearing on remand.
*598Long-established public policy disfavoring disruption of the family underlies, the verification requirement in the Juvenile Code. This Court observed in In re R.T.W. that the Juvenile Code has numerous purposes, including protection of children by constitutional means that respect both the right to family autonomy and the needs of the child. 359 N.C. at 544, 614 S.E.2d at 492-93. The inherent power of the government to act through its agencies and subdivisions, in this case WCDSS, is subject to restraint in order to preserve and maintain a proper balance between the State’s interest in protecting children from mistreatment and the right of parents to rear their children without undue government interference. See In re Stumbo, 357 N.C. at 286, 582 S.E.2d at 260 (“While acknowledging the extraordinary importance of protecting children from abuse, neglect, or dependency... we likewise acknowledge the limits within which governmental agencies may interfere with or intervene in the parent-child relationship.”). The interpretation urged by petitioner and by the dissenters would upset this balance by allowing a child to be taken from its parents even in the absence of a sworn verification by a Department of Social Services official that the allegations in the petition are true. The statutory requirement for verification of juvenile petitions is a minimally burdensome limitation on government action, designed to ensure that a department of social services intervention that has the potential to disrupt family bonds is based upon valid and substantive allegations before the court’s jurisdiction is invoked. Without such a verification, the trial court has no power to act.
We noted above that the verification requirement in a juvenile abuse, neglect, or dependency action is a matter of first impression for this Court. However, because the highest court in North Carolina to address this issue specifically held in 1984 that failure to verify a juvenile petition is a fatal defect, In re Green, 67 N.C. App. at 504, 313 S.E.2d at 195, our holding today should not affect existing practice in these actions. We affirm the decision of the Court of Appeals vacating the custody review order and dismissing this case for lack of subject matter jurisdiction. We also remand this case to the Court of Appeals for further remand to the trial court so that additional proceedings may be held not inconsistent with this opinion.
AFFIRMED and REMANDED.

. Although respondent-mother has three children, only the custody of T.R.P. is at Issue in this case.


. Estoppel and waiver are distinct doctrines. Although petitioner argues only waiver in its brief, some of the cases cited by petitioner address the issue in terms of estoppel. In our analysis, we will echo the terminology used in the opinion under discussion.